Citation Nr: 0608717	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to August 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Montgomery, 
Alabama, which denied entitlement to a total rating for 
compensation purposes based on individual unemployability.

In January 2004 and July 2005, the Board remanded the case 
for further development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are bursitis 
of the left shoulder, (rated at 20 percent); cervical spine 
arthritis (rated at 20 percent); tinnitus (rated at 10 
percent); post-traumatic stress disorder (rated at 10 
percent); and bilateral hearing loss (rated 0 percent).  His 
combined evaluation is 50 percent.
 
2.  The veteran has occupational experience as a delivery 
driver and was last employed in 1999.  He completed two years 
of college.

3.  The veteran's service connected-disabilities do not 
preclude employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The July 2002 statement of the case, September 2002, March 
2005 and January 2006 supplemental statements of the case, 
and February 2003, March 2004, February 2005 and October 2005 
letters, gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letters dated in February 2003, 
March 2004, February 2005 and October 2005 also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain.  The veteran was 
not explicitly told to submit all evidence in his possession.  
The January 2006 supplemental statement of the case, however 
contained the provisions of 38 C.F.R. § 3.159(b), noting that 
the veteran would be advised to submit relevant evidence in 
his possession.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  
      
The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  
      
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Notice as to the assignment of an effective date is not 
required because the claim is being denied and no effective 
date is being set.  The veteran is thus not prejudiced by the 
lack of this element of notice.  Mayfield.

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran has been afforded necessary VA 
examinations.  38 U.S.C.A. § 5103A(b), (c).  


Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's policy is to award TDIU in all cases where service 
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2005).  
The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service or Undersecretary for 
Benefits for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

The veteran's service-connected disabilities include bursitis 
of the left shoulder, (rated at 20 percent); cervical spine 
arthritis (rated at 20 percent); tinnitus (rated at 10 
percent); post-traumatic stress disorder (rated at 10 
percent); and bilateral hearing loss (rated 0 percent).  His 
combined disability evaluation, pursuant to 38 C.F.R. § 4.25, 
is 50 percent.  This does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  38 C.F.R. § 4.25).  

May 2000 records from the Social Security Administration show 
that the veteran was awarded Social Security Disability due 
to disabilities which included degenerative joint disease of 
the left shoulder and cervical spine, and gouty arthritis of 
the left foot, knee, and shoulders.

In the veteran's May 2001 application for increased 
compensation based on unemployability, he noted that he was 
employed with Walker County Program on Aging from 1992 to 
1999.  During the time of his employment, he drove a van and 
delivered meals to the homebound elderly.  He reported that 
he completed two years of college.

In July 2001 the veteran's employer indicated that the 
veteran ended his employment in March 1999 due to "health 
problems."

In March 2004 the veteran was afforded a VA spine 
examination.  The diagnosis was arthralgia of the lumbosacral 
spine with loss of function due to pain.  The examiner opined 
that the veteran's service-connected disabilities were not as 
least as likely as not preventing him from maintaining 
gainful employment consistent with his education and 
occupational experience.  

A subsequent VA orthopedic examination, also performed in 
March 2004, noted that the veteran was a retired van driver 
and was in receipt of Social Security Disability benefits.  
The diagnoses were degenerative joint disease of the left 
shoulder and arthralgia of the left knee with no loss of 
function due to pain.   

During a September 2004 VA mental disorders examination, the 
veteran explained that he last worked in 1999 driving a van 
and ended his employment due to gout.  The diagnosis was 
mild, chronic PTSD and he was assigned a Global Assessment of 
Functioning (GAF) score of 68.  The examiner noted that the 
veteran's PTSD would not render him unemployable.  

In September 2004 and October 2005 VA examinations, the 
veteran was diagnosed with degenerative joint disease of the 
cervical spine and left shoulder.  The examiners opined that 
the veteran's service-connected disabilities did not prevent 
him from obtaining gainful employment within his 
capabilities.  The September 2004 VA examiner commented that 
work which required over the head use of his arms would be 
difficult, however, other than that, he was employable and 
flare-ups or repetitive use were not an issue.  

In October 2005 a VA medical opinion was obtained regarding 
the issue of whether the veteran's service-connected 
disabilities rendered him unemployable.  The audiologist, who 
rendered the opinion, noted that she would only comment as to 
the veteran's hearing loss and explained that the veteran's 
hearing loss did not render him unemployable and employment 
was possible with state of the art amplification and/or 
assistive technology.  

A similar opinion was rendered by another VA examiner later 
in October 2005.  During that examination, the veteran 
reported that he could hear the television and did not have 
to turn it louder, he could hear conversations and understand 
them quite well unless he was in a crowded situation where 
there was background music, and he noted that he used his 
right ear to speak on the phone.  

After a physical examination and completion of an 
audiological testing, the diagnoses were bilateral mild to 
profound sensory neural hearing loss, mostly in the high 
frequency levels and tinnitus.  The examiner opined that 
neither tinnitus nor bilateral hearing loss prevented the 
veteran from securing and following a substantially gainful 
occupation since he was able to carry on a conversation and 
he was not debilitated by the two disorders.  

In a subsequent VA medical opinion, the examiner who 
conducted the above examination echoed his previous findings.  

During a November 2005 VA PTSD examination, the veteran 
reiterated that he retired in 1999 secondary to problems with 
gout.  His Axis I diagnoses were chronic PTSD and alcohol 
abuse.  He was assigned a GAF score of 65 and the examiner 
opined that the veteran's PTSD did not render him 
unemployable.

The evidence in favor of the veteran's claim consists of the 
veteran's contention that his service connected disabilities 
preclude gainful employment.

The veteran's opinion must be weighed against the fact that 
all objective medical opinions are to the effect that the 
service connected disabilities do not preclude gainful 
employment for which he would otherwise be qualified.

The veteran was assigned GAF scores of 68 and 65 
respectively, which are indicative of only mild symptoms or 
some difficulty in social, occupational, or school 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  The GAF scores are not consistent 
with an inability to maintain gainful employment.  

Based on these findings, the examiners specifically concluded 
that the veteran's PTSD did not render him unemployable.

In regards to the veteran's other service-connected 
disorders, numerous VA opinions have been rendered and they 
consistently show that bilateral hearing loss, tinnitus, 
degenerative joint disease of the left shoulder and 
degenerative joint disease of the cervical spine do not 
render him unemployable.  

Also weighing against the veteran's claim are his reports 
that he stopped working due to non-service connected gout, 
and the Social Security Administration's finding that it was 
the non-service connected gout that rendered the veteran 
disabled from gainful employment.

The Board finds that the objective evidence and the veteran's 
own statements outweigh his unsupported assertions that the 
service-connected disabilities prevent gainful employment.

The evidence does not indicate that the service-connected 
conditions preclude the veteran from securing or following a 
substantially gainful occupation.   Thus the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b) (2005).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.



ORDER

Entitlement to a total rating for compensation purposes based 
on TDIU is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


